1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11                                              Case No.: 18-cv-01461-BTM-MDD
      JAMES EDWARD ROSE,
12
                                   Plaintiff,   ORDER DISMISSING COMPLAINT
13                                              FOR FAILURE TO STATE A
      v.                                        CLAIM
14
      EDMUND GERALD BROWN,
15                                              [ECF Nos. 10, 12]
      Governor; STATE OF
16    CALIFORNIA; COUNTY OF SAN
      DIEGO; ALEX LANDON, an
17
      individual,
18                             Defendants.
19
20          Pending before the Court are Plaintiff James Edward Rose’s First Amended
21   Complaint, Motion to Open Judgment in 1974 Homicide Conviction, and Motion to
22   Purge Plaintiff’s Criminal Records and Conviction. (ECF Nos. 10, 12). The Court
23   interprets the Motions as a Second Amended Complaint. (ECF No. 12). For the
24   reasons set forth below, both of Plaintiff’s amended pleadings are dismissed with
25   prejudice. (ECF Nos. 10, 12).
26     I.     BACKGROUND
27          Plaintiff initiated this action on June 25, 2018. (ECF No. 1). The Complaint
28

                                                1
                                                                      18-cv-01461-BTM-MDD
1    asserted civil rights violations under 42 U.S.C. §§ 1983, 1985, and 1987 and
2    names as defendants Governor Brown, the State of California, the County of San
3    Diego, and Attorney Alex Landon. (ECF No. 1 “Compl.”). Plaintiff alleged that forty
4    years ago, he was extradited from Georgia to California pursuant to a detainer and
5    warrant naming a man other than Plaintiff. (Compl. at 1-3). Because the warrant
6    and indictment allegedly named a “fictitious character who did not exist,” and
7    whose name did not match Plaintiff’s, Plaintiff asserted he was wrongfully
8    kidnapped, convicted of first degree murder, and sentenced to eight years in
9    prison. Id. The Complaint also alleged legal malpractice against Plaintiff’s defense
10   attorney, (Compl. at 7) and raised tort claims against prison officials for beating
11   him and causing other injuries while he was incarcerated. (Compl. at 5-7).
12            On December 10, 2018, the Court dismissed Plaintiff’s Complaint for failure
13   to state a claim. (ECF No. 9). The Court gave Plaintiff until January 4, 2019 to file
14   a First Amended Complaint, and specified that failure to timely file would result in
15   the dismissal of the action. (ECF No. 9 at 10). Plaintiff filed the First Amended
16   Complaint (“FAC”) on February 4, 2019 and stated he was too ill to make the
17   January 4, 2019 deadline. (ECF No. 10).             The FAC names the previously
18   dismissed Defendants and largely repeats the earlier pleading. (ECF No. 10). On
19   May 20, 2019, Plaintiff moved this Court to open the judgment in his 1974 homicide
20   conviction and purge his criminal record and convictions. (ECF No. 12). The
21   Motion is formatted like a complaint, re-alleges the facts in the original Complaint
22   and FAC, and aside from cursorily referencing the Fourteenth Amendment at the
23   conclusion of the pleading, does not set forth the statutory or other constitutional
24   basis basis for relief. (ECF No. 12). The Court interprets the pleading as a Second
25   Amended Complaint (“SAC”) re-alleging Plaintiff’s section 1983 claims.
26      II.     LEGAL STANDARD
27            The court must dismiss an IFP litigant’s complaint if it determines the action
28   “is frivolous or malicious; fails to state a claim on which relief may be granted; or

                                                 2
                                                                          18-cv-01461-BTM-MDD
1    seeks monetary relief against a defendant who is immune from such relief.” 28
2    U.S.C. § 1915(e)(2)(B)(i)-(iii). Under Federal Rule of Civil Procedure 8(a)(2), all
3    complaints must contain “a short and plain statement of the claim showing that the
4    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The pleading must “contain
5    sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible
6    on its face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic
7    Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when
8    the plaintiff pleads factual content that allows the court to draw the reasonable
9    inference that the defendant is liable for the misconduct alleged.” Id. Conclusory
10   statements, devoid of factual support, are insufficient. Id.
11      III.     DISCUSSION
12             Plaintiff submitted the FAC a month after the Court-ordered deadline. (ECF
13   No. 9). The Court may thus dismiss this action because of Plaintiff’s failure to
14   prosecute in compliance with a court order requiring amendment. See Lira v.
15   Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does not take advantage
16   of the opportunity to fix his complaint, a district court may convert the dismissal of
17   the complaint into dismissal of the entire action.”).
18             Even if the Court were to accept Plaintiff’s untimely filed FAC and SAC, the
19   Court must nevertheless dismiss the pleadings because Plaintiff’s amendments
20   have not cured the deficiencies identified in the Court’s December 2018 Order.
21   First, Plaintiff still does not allege facts curing the statute of limitations or equitable
22   tolling issues. The fact remains that Plaintiff filed this section 1983 Complaint forty
23   years after his claim first accrued, well beyond the statutory deadline. See Cal Civ.
24   Proc. Code § 335.1 (providing a section 1983 claim must be brought within two
25   years); Cal Civ. Proc. Code § 352.1 (providing that if the cause of action arises
26   while claimant is serving a non-life prison sentence, statute of limitations may be
27   equitably tolled for up to two years). As currently pled, Plaintiff can prove no set
28   of facts to establish the timeliness of the Complaint. Von Saher v. Norton Simon

                                                  3
                                                                            18-cv-01461-BTM-MDD
1    Museum of Art at Pasadena, 592 F.3d 954, 969 (9th Cir. 2010) (“A claim may be
2    dismissed [for failure to state a claim] on the ground that it is barred by the
3    applicable statute of limitations only when ‘the running of the statute is apparent
4    on the face of the complaint.’ ”)
5          Plaintiff further fails to allege facts supporting equitable tolling, including that
6    he diligently pursued his claim, that forces outside of his control have left him
7    without judicial forum for the resultion of his claim, and that defendants would not
8    be prejudiced by the decades long delay. See Hull v. Central Pathology Serv.
9    Medical Clinic, 28 Cal. App. 4th 1328 (1994) (enumerating conditions necessary
10   to equitably toll statute of limitations).       Although Plaintiff alleges that he
11   immediately appealed his alleged unlawful extradition when he arrived to
12   California, the pleadings state that the presiding federal judge declined to award
13   Plaintiff any relief for the “kidnapping” and Plaintiff did not appeal. (SAC ¶14; FAC
14   at 2). Plaintiff’s reasons for not appealing are devoid of factual basis and are not
15   plausible. (FAC at 2 (alleging Plaintiff had a personal letter from United States
16   Supreme Court Justice Douglas stating that he “would hear the case if the plaintiff
17   appealed to the United States Supreme Court,” but another attorney withdrew the
18   appeal)). Furthermore, Plaintiff’s generalized fear of the prison system after his
19   release, though lamentable, cannot excuse the forty year delay. (SAC ¶¶ 21, 31).
20   The amended pleadings do not set forth grounds for equitable tolling.
21         Plaintiff’s pleadings primarily allege ineffective assistance provided by his
22   public defender. But Plaintiff cannot assert a 42 U.S.C. § 1983 claim against his
23   public defender without showing that the public defender acted under the color of
24   state law. See Polk County v. Dodson, 454 U.S. 312, 317-18 (1981) (stating that
25   attorneys representing criminal defendants generally do not act under color of state
26   law because such representation is “essentially a private function . . . for which
27   state office and authority are not needed”); Miranda v. Clark County, 319 F.3d 465,
28   468 (9th Cir. 2003) (en banc) (holding that public defender was not a state actor

                                                 4
                                                                           18-cv-01461-BTM-MDD
1    subject to suit under § 1983 because, so long as she performs a traditional role of
2    an attorney for a client, “h[er] function,” no matter how ineffective, is “to represent
3    h[er] client, not the interests of the state or county.”). Because Plaintiff still has not
4    set forth facts plausibly showing his attorney’s representation constituted state
5    action, these claims remain insufficiently pled.
6          The pleadings again name the State of California as a Defendant. (FAC at
7    2; SAC ¶ 25). However, the Court previously dismissed the State of California as
8    a party to the action pursuant to 28 U.S.C. §§ 1915(e)(2)(B) as barred by the
9    Eleventh Amendment. (ECF No. 9 at 6-7). Plaintiff has not shown that the State
10   of California has affirmatively waived its sovereign immunity. See Krainski v. Nev.
11   ex rel. Bd. of Regents of Nev. Sys. of Higher Educ., 616 F.3d 963, 967 (9th Cir.
12   2010) (“The Eleventh Amendment bars suits against the State or its agencies for
13   all types of relief, absent unequivocal consent by the state.”) (internal citations
14   omitted). Accordingly, Plaintiff cannot state a claim against the State of California.
15         Finally, Plaintiff cannot state a claim for monetary damages under 42 U.S.C.
16   § 1983 because a favorable ruling would necessarily imply the invalidity of
17   Plaintiff’s conviction, which remains in effect according to the pleadings. See Heck
18   v. Humphrey, 512 U.S. 477, 486-87 (1994) (providing that section 1983 claims that
19   “necessarily imply the invalidity of [plaintiff’s] conviction or sentence” must be
20   dismissed “unless the plaintiff can demonstrate that the conviction or sentence has
21   already been invalidated”); Guerrero v. Gates, 442 F.3d 697, 704 (9th Cir. 2006)
22   (holding Heck applies equally to plaintiffs no longer in custody); SAC ¶ 14 (stating
23   a sympathetic federal judge told Plaintiff “there was nothing he could do”). The
24   Court thus concludes that the pleadings fail to state a claim upon which relief can
25   be granted, and dismisses this civil action. See 28 U.S.C. § 1915(e)(2)(B)(ii).
26   //
27   //
28   //

                                                 5
                                                                            18-cv-01461-BTM-MDD
1      IV.     CONCLUSION
2            The Court hereby dismisses the FAC and SAC with prejudice. (ECF Nos.
3    10, 12). The Clerk of Court is directed to enter final judgment and close the case.
4            IT IS SO ORDERED.
5    Dated: May 30, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6
                                                                      18-cv-01461-BTM-MDD
